      Case 1:20-cv-01140-JEJ-EBC Document 19 Filed 10/06/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY J. PERSAVAGE, JR.,           :
               Petitioner,           :      1:20-cv-1140
                                     :
      v.                             :      Hon. John E. Jones III
                                     :
WARDEN BRUCE KOVACH,                 :
            Respondent.              :


                                 ORDER

                              October 6, 2020

      NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254 (Doc. 1), and in accordance with the Court’s

Memorandum of the same date, it is hereby ORDERED that:

      1.    Petitioner’s motion (Doc. 8) to proceed in forma pauperis is
            GRANTED for the sole purpose of the filing of the action.

      2.    The petition is DEEMED filed.

      3.    The petition for writ of habeas corpus (Doc. 1) is DISMISSED. See
            R. Governing §2254 Cases R. 4.

      4.    Petitioner’s motions (Docs. 3, 15) to appoint counsel and motion
            (Doc. 4) to post-pone recommencement of sentence are DENIED as
            moot.

      5.    The Clerk or Court is directed to NOTIFY the Petitioner and CLOSE
            this case.
Case 1:20-cv-01140-JEJ-EBC Document 19 Filed 10/06/20 Page 2 of 2




6.    There is no basis for the issuance of a certificate of appealability. See
      28 U.S.C. §2253(c).


                                s/ John E. Jones III
                                John E. Jones III, Chief Judge
                                United States District Court
                                Middle District of Pennsylvania
